Exhibit 10.1
 
GYRODYNE COMPANY OF AMERlCA, INC.
ONE FLOWERFIELD
SUITE 24
ST. JAMES, NEW YORK 11780
P - (631) 584-5400
F - (631) 584-7075
www.gyrodyne.com
October 21,2009
 
Mr. Gary J. Fitlin
36 East Mall Drive
Melville, NY 11747
 
Dear Mr. Fitlin:
 
Gyrodyne Company of America ("Gyrodyne" or the "Company") is pleased to offer
you employment as the Chief Financial Officer ("CFO") based in St. James, New
York, as approved by the Board of Directors of Gyrodyne (the "Board"), reporting
to both the President and Chief Executive Officer ("CEO") and Chief Operating
Officer ("COO"). This offer is subject to verification that your employment and
academic credentials are as represented.
 
A basic philosophy at Gyrodyne is that we depend upon our employees to succeed.
We therefore want our relationship to provide you the opportunity to effectively
use your skills and successfully service the needs of Gyrodyne and its
shareholders. We are confident that you will perform satisfactorily and follow
all policies and procedures established by Gyrodyne. You are aware of Gyrodyne's
strategic objective which is to effectuate a change-in-control within the next 3
years. Therefore, notwithstanding the fact that we are a loyal employer who
cares about our employees, this offer of employment should not be construed as a
contract or a commitment that your employment will continue for any period of
time, and you will be an employee-at-will consistent with the terms of the
Gyrodyne Handbook.
 
In return for your services Gyrodyne is pleased to provide the following
compensation and benefits:
 
1.
Salarv, $158,000 per year, paid weekly. The identification of your salary as an
annual figure should not be construed to create any obligation for employment
for any period of time.

 
2.
Insurance. Gyrodyne pays 100% of the cost for all insurance coverages for you
and your family. You will receive more information regarding medical and other
coverages after your date of hire. However, general benefits include the
following:

 
 
a.
Medical. A comprehensive medical program, as changed within the discretion of
the Company, which Gyrodyne understands the Executive will not accept since he
prefers to remain on another medical plan.


 
 

--------------------------------------------------------------------------------

 

GYRODYNE COMPANY OF AMERICA, INC.
Mr. Gary J. Fitlin
October 21,2009
Page 2
 
 
 
b.
Group Term Life Insurance. Gyrodyne will provide a benefit equal to $100,000.

 
3.
Paid Vacation. 4 weeks paid vacation, in accordance with the Gyrodyne Handbook.

 
4.
Paid Holidavs. 2009 schedule - 11 full days.

 
5.
Pension Plan. Gyrodyne maintains the Gyrodyne Company of America, Inc. Pension
Plan. This Plan does not permit or require any employee contributions. All
benefits are funded through contributions by Gyrodyne. You will receive a copy
of the Summary Plan Description for the Pension Plan after you complete the 1
year of service requirement to be eligible to enter the Pension Plan. In
general, you will become 100% vested in all benefits after the completion of 5
years of service.

 
6.
Bonus Plans. The Executive will be eligible for all bonus, short-term, long-term
and other incentive plans as determined within the discretion of the Board.

 
7.
Deferred Bonus. The Executive will be entitled to a deferred bonus as outlined
in the attached Exhibit A.

 
8.
Severance Benefits. Gyrodyne does not maintain any severance plans for its
employees, as confirmed in the Gyrodyne Handbook. However, after 1 year of
service the Executive will be entitled to a 6 month severance benefit equal to
base salary and the current annual Deferred Bonus (pro-rated for 6 months), as
addressed in Exhibit A, upon an involuntary "Separation from Service", including
a termination of employment following a Change-in-Control as also defined in
Exhibit A, unless the Executive receives a bonus or other payment under an
incentive compensation or other program upon a Change-in- Control equivalent to
at least the severance benefit identified herein. An involuntary termination
will not include any voluntary termination for "good reason" as defined under
section 409A of the Code, if initiated by the Executive. The severance benefit
will be paid subject to the Separation from Service, 6 month delay in payment
rule for "Specified Employees" and the "exception" to the delay in payment rules
for Specified Employees, as such terms are defined in Exhibit A.

 
9.
Confidentiality. The Executive acknowledges he will comply with the
confidentiality provisions of the Gyrodyne Handbook.

 
The Immigration Reform and Control Act of 1986 requires that employers must
verify the identity and work authorization of all new employees. You are
therefore requested to complete Section 1 of the enclosed Form 1-9 "Employment
Eligibility Verification" and bring this to us together with one of the original
documents listed in Section 2 under List A to establish identity and one from
List C to establish employment eligibility on your first day of employment.

 
 

--------------------------------------------------------------------------------

 

GYRODYNE COMPANY OF AMERICA, INC.
Mr. Gary J. Fitlin
October 21, 2009
Page 3
 
 
We would appreciate your decision as to the acceptance of our offer no later
than October 23, 2009. If your decision is favorable, please sign this letter
where indicated and return it to me. In the meantime, if you have any questions,
please do not hesitate to contact me.
 

  Sincerely,       /s/ Stephen V. Maroney       
Stephen V. Maroney


 
 

ACCEPTANCE DATE: October 22, 2009   DATE OF BIRTH:  

 
 
/s/ Gary J. Fitlin

--------------------------------------------------------------------------------

Gary J. Fitlin
 
 